DETAILED ACTION
	This is the initial Office action for application 16/740,004 filed January 10, 2020.  Claims 1-20, as originally filed, are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10-27 of US Patent 10568,768 (reference patent).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, the limitations therein are substantially recited in claims 10 and 20 of the reference patent including a dressing assembly for treating a tissue site comprising a dressing bolster comprising a super-absorbent material (claim 10), an inner layer having a treatment aperture (claim 10), a breathable dry layer positioned between the dressing bolster and the inner layer (claim 20), and an over-drape positioned over the dressing bolster and inner layer (claim 10), wherein the dressing bolster has a characteristic of distributing a compressive force when placed under a reduced pressure (claim 10).
Regarding claim 2, the limitations therein are substantially recited in claim 11 of the reference patent.
Regarding claim 3, the limitations therein are substantially recited in claim 12 of the reference patent.
Regarding claim 4, the limitations therein are substantially recited in claim 13 of the reference patent.
Regarding claim 5, the limitations therein are substantially recited in claim 14 of the reference patent.
Regarding claim 6, the limitations therein are substantially recited in claim 15 of the reference patent.
Regarding claim 7, the limitations therein are substantially recited in claim 16 of the reference patent.
Regarding claim 8, the limitations therein are substantially recited in claim 17 of the reference patent.
Regarding claim 9, the limitations therein are substantially recited in claim 18 of the reference patent.
Regarding claim 10, the limitations therein are substantially recited in claim 19 of the reference patent.
Regarding claim 11, the limitations therein are substantially recited in claim 21 of the reference patent.
Regarding claim 12, the limitations therein are substantially recited in claim 10 of the reference patent.
Regarding claim 13, the limitations therein are substantially recited in claim 10 of the reference patent.
Regarding claim 14, the limitations therein are substantially recited in claim 22 of the reference patent.
Regarding claim 15, the limitations therein are substantially recited in claim 23 of the reference patent.
Regarding claim 16, the limitations therein are substantially recited in claims 24 and 26 of the reference patent including a method treating a tissue site comprising positioning a dressing assembly over the tissue site (claim 24), wherein the dressing assembly comprises a super-absorbent bolster layer (claim 24), an inner layer having a treatment aperture (claim 24), and a breathable dry layer positioned between the super-absorbent bolster layer and the inner layer (claim 26), deploying an over-drape over the dressing assembly and a portion of an 
Regarding claim 17, the limitations therein are substantially recited in claim 25 of the reference patent.
Regarding claim 18, the limitations therein are substantially recited in claim 27 of the reference patent.
Regarding claim 19, the limitations therein are substantially recited in claim 24 of the reference patent.
Regarding claim 20, the limitations therein are substantially recited in claims 1, 4, 10, and 20 of the reference patent including a reduced-pressure system for treating a tissue site comprising a reduced-pressure interface coupled to an over-drape (claim 1) (claims 10 and 20 recite the structure of the dressing assembly as noted above), a reduced-pressure delivery conduit for fluidly coupling to the reduced-pressure interface (claim 1), and a reduced-pressure source (claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/29/2021